Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 1 of 29 PageID #: 2683




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,              )
                                         )
                     Plaintiff,          )     C.A. No. 18-313 (CFC)
                                         )
                     v.                  )
                                         )
   KYOCERA SENCO INDUSTRIAL              )
   TOOLS, INC.,                          )
                                         )
                     Defendant.          )

           DEFENDANT’S OPENING BRIEF IN SUPPORT OF
       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF
   INVALIDITY AND NO INFRINGEMENT OF U.S. PATENT NO. 8,118,204



                                         Kelly E. Farnan (#4395)
                                         Richards, Layton & Finger, P.A.
   OF COUNSEL:                           One Rodney Square
                                         920 North King Street
   Robert S. Rigg                        Wilmington, DE 19801
   David Bernard                         302-651-7700
   John K. Burke                         farnan@rlf.com
   Vedder Price P.C.
   222 North LaSalle Street              Attorneys for Defendant Kyocera Senco
   Chicago, IL 60601                     Industrial Tools, Inc.
   (312) 609-7500

   Dated: June 19, 2020
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 2 of 29 PageID #: 2684




                                        TABLE OF CONTENTS

  I.     INTRODUCTION ........................................................................................ 1
  II.    SUMMARY OF ARGUMENT.................................................................... 2
  III.   STATEMENT OF FACTS .......................................................................... 3
         A.      The ’204 Patent .................................................................................... 3
                 (i)      The Asserted Claims Recite Four Distinct Components ........... 3
                 (ii)     The “Battery Pack Supporting Portion” Described in the
                          Specification Includes a Widened Structure Designed to
                          Support the Battery Pack ........................................................... 5
                 (iii)    Koki Confirmed During Prosecution of the ’204 Patent
                          That the “Battery Pack Supporting Portion” Includes the
                          Widened Structure Designed to Support the Battery Pack ........ 7
         B.      The F-15 Includes a Widened Structure to Support the Battery
                 Pack ....................................................................................................10
  IV.    SUMMARY JUDGMENT OF INVALIDITY FOR LACK OF
         WRITTEN DESCRIPTION OF “THE BATTERY PACK
         HAVING AN EXTENDING PORTION EXTENDING FROM
         THE HOUSING” IS APPROPRIATE .....................................................13
         A.      The ’204 Patent Fails to Describe a “Battery Pack Having an
                 Extending Portion Extending from the Housing” ..............................13
         B.      Koki’s Arguments Concerning Written Description are Contrary
                 to the Intrinsic Record ........................................................................15
  V.     SUMMARY JUDGMENT OF NO INFRINGEMENT IS
         APPROPRIATE WHERE KOKI FAILED TO DEMONSTRATE
         THE F-15 HAS A “BATTERY PACK HAVING AN EXTENDING
         PORTION EXTENDING FROM THE HOUSING.” ............................20
         A.      There is No Genuine Dispute that the Entire Widened Structure
                 at the Base of the F-15’s Handle is a “Battery Pack Supporting
                 Portion”...............................................................................................20
         B.      Koki’s Arguments Concerning Infringement are Contrary to the
                 Intrinsic Record and Should be Disregarded .....................................23
  VI.    CONCLUSION ...........................................................................................24


                                                            i
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 3 of 29 PageID #: 2685




                                        TABLE OF AUTHORITIES

                                                                                                                Page(s)

  Cases
  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co.,
     598 F.3d 1336 (Fed. Cir. 2010) .......................................................................... 13
  Atl. Res. Marketing Sys., Inc. v. Troy,
     659 F. 3d 1345 (Fed. Cir. 2011) ...................................................................15, 20

  Key Pharm. v. Hercon Labs. Corp.,
    161 F.3d 709 (Fed. Cir. 1998) ............................................................................ 16

  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005) (en banc) ....................................................17, 19
  Teleflex, Inc. v. Ficosa North Am. Corp.,
     299 F.3d 1313 (Fed. Cir. 2002) .......................................................................... 16
  Univ. of Rochester v. G.D. Searle & Co.,
    358 F.3d 916 (Fed. Cir. 2004) ............................................................................ 13

  Wi-Lan, Inc. v. Apple, Inc.,
     811 F.3d 455 (Fed. Cir. 2016) ............................................................................ 19

  Statutes
  35 U.S.C. § 112, ¶ 1 ................................................................................................... 1

  Other Authorities
  37 C.F.R. § 1.84(q) .............................................................................................. 5, 19




                                                             ii
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 4 of 29 PageID #: 2686




                                  TABLE OF EXHIBITS

      Exhibit1               Description of Document                    Abbreviation
      2          U.S. Patent No. 8,118,204, bearing bates numbers ’204 Patent
                 KHD000730-738
      4          Excerpts from Prosecution History of U.S. ’204 Prosecution
                 Application No. 12/088,524, which eventually History
                 issued as U.S. Patent No. 8,118,204
      5          Excerpts from Initial Expert Report of Keven Miller Miller Initial
                 Regarding Invalidity, dated February 28, 2020
      6          Excerpts from Rebuttal Expert Report of Keven Miller Rebuttal
                 Miller Regarding Non-Infringement, dated March
                 27, 2020
      8          Transcript Excerpts from Deposition of Keven Miller Tr.
                 Miller, taken June 5, 2020
      9          Excerpts from Opening Expert Report of Glenn Vallee Opening
                 Vallee, Ph.D., dated February 28, 2020
      10         Excerpts from Rebuttal Expert Report of Glenn Vallee Rebuttal
                 Vallee, Ph.D., dated March 27, 2020
      11         Excerpts from Reply Expert Report of Glenn Vallee, Vallee Reply
                 Ph.D., dated April 24, 2020
      12         Transcript Excerpts from Deposition of Glenn Vallee Tr.
                 Vallee, Ph.D., taken June 3, 2020
      13         Transcript Excerpts from Markman Hearing, dated Markman Tr.
                 October 2, 2019




  1
      Exhibits attached to the Rigg Declaration are referred to as “Ex. __.”
                                              iii
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 5 of 29 PageID #: 2687




  I.    INTRODUCTION

        Koki alleges that Defendant’s Fusion F-15 Nailer (the “F-15”) infringes

  asserted claims 12, 13, and 15 of U.S. Patent No. 8,118,204 (the “’204 Patent”).

  Based on the Court’s construction of the recited “a handle portion extending from

  the housing” as “a handle portion extending from a separate and distinct housing”

  (D.I. 53 at 2), the asserted claims are both not infringed by the F-15 and invalid for

  failing to satisfy the written description requirement under 35 U.S.C. § 112, ¶ 1.

  Although this has been clear since the Court’s claim construction order issued in

  October 2019, Koki and its expert have now put forth a new infringement theory that

  is clearly contrary to the asserted claims, the intrinsic record, and even the same

  expert’s prior opinion as to why there is a sufficient written description of the

  asserted claims.

        Regardless, Koki’s efforts on both fronts fail. First, the asserted claims are

  invalid for lack of sufficient written description of the claim limitation “the battery

  pack having an extending portion extending from the housing” in combination with

  other elements of the asserted claims. Second, no reasonable juror would conclude

  that the F-15 infringes the asserted claims because the F-15 lacks a “battery pack

  having an extending portion extending from the housing.”
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 6 of 29 PageID #: 2688




  II.   SUMMARY OF ARGUMENT

        Claims 12, 13, and 15 of the ’204 Patent are invalid for lack of written

  description. Specifically, the ’204 Patent does not disclose a fastener driving tool

  that has both a “battery pack supporting portion” and a “battery pack extending from

  the housing” as required by the asserted claims. Rather, the ’204 Patent describes a

  simple T-shaped fastener driving tool with a battery pack that extends entirely from

  a battery pack supporting portion, which is separate and distinct from the tool’s

  “housing.” Accordingly, the ’204 Patent fails to meet the written description

  requirement.

        Even if the asserted claims were valid, the F-15 does not infringe the asserted

  claims as a matter of law.

        The Court’s Claim Construction Order provides that the “housing,” “handle

  portion,” and “battery pack supporting portion” limitations found in each of the

  asserted claims must be separate and distinct components. The intrinsic record of

  the ’204 Patent describes the “battery pack supporting portion” as having both

  exterior and interior components that work together to support a removable battery

  pack. Based on the Court’s claim constructions and the intrinsic evidence, the

  “battery pack supporting portion” on the F-15 is the entire widened structure at the

  base of the handle because this entire structure supports the battery pack. Koki’s




                                           2
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 7 of 29 PageID #: 2689




  infringement argument impermissibly relies upon expert testimony that contradicts

  the intrinsic evidence.

         Once the “battery pack supporting portion” is correctly identified, the F-15

  cannot infringe the asserted claims because it lacks a “battery pack having an

  extending portion extending from the housing.”

  III.   STATEMENT OF FACTS

         A.    The ’204 Patent
               (i)    The Asserted Claims Recite Four Distinct Components
         The ’204 Patent describes a cordless nailer with an angled magazine and

  compact design. (Ex. 2, ’204 Patent, 1:47-63).         Asserted claim 12, which is

  representative of the asserted claims, is reproduced below.

                A portable fastening tool comprising:
                a housing;
                a handle portion extending from the housing in a handle
         extending direction;
                a battery pack supporting portion connected to the handle
         portion;
                a motor housed in the housing;
                a battery pack supported by the battery pack supporting
         portion, the battery pack having an extending portion extending from
         the housing;
                an ejection unit disposed at a lower end of the housing and
         configured to guide a nail in an ejecting direction; and
                a magazine connected to the ejection unit;
                wherein the magazine is inclined with respect to the ejecting
         direction in a side view, the side view being perpendicular to the handle
         extending direction and the ejecting direction,
                wherein the magazine is inclined with respect to the handle
         portion in a bottom view,

                                            3
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 8 of 29 PageID #: 2690




                wherein, in the side view when the ejection unit is placed
          downwardly, a part of the extending portion being positioned below the
          handle portion and overlapping with the magazine,
                wherein, in the side view when the ejection unit is placed
          downwardly, an upper end of the battery pack is positioned lower than
          an upper end of the housing, and
                wherein, in the side view when the ejection unit is placed
          downwardly, the motor is positioned lower than the handle portion.

  (Ex. 2, ’204 Patent, 7:57-8:21) (emphasis added).2 The asserted claims each require:

  (1) a housing; (2) a handle portion extending from the housing in a handle extending

  direction; (3) a battery pack supporting portion connected to the handle portion; and

  (4) a battery pack supported by the battery pack supporting portion, the battery pack

  having an extending portion extending from the housing. (Id., 7:58-62).

          The Court construed “a handle portion extending from the housing in a handle

  extending direction” as “a handle portion extending from a separate and distinct

  housing.” (D.I. 53 at 2). Counsel for Koki admitted during the Markman hearing

  that the “battery pack supporting portion is not part of the housing.” (Ex. 13,

  Markman Tr., 71:25-72:3). Thus, as construed, the claims require four separate

  components: (1) a housing; (2) a handle portion; (3) a battery pack supporting

  portion; and (4) a battery pack. (Ex. 6, Miller Reply, ¶¶50-52; Ex. 10, Vallee

  Rebuttal, ¶¶129-130).




  2
      All emphasis herein is added unless otherwise noted.

                                             4
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 9 of 29 PageID #: 2691




               (ii)   The “Battery Pack Supporting Portion” Described in the
                      Specification Includes a Widened Structure Designed to Support
                      the Battery Pack

        The specification of the ’204 Patent describes a single embodiment as being

  shown in Figures 1-4 that is “generally in the shape of letter T, as viewed in a side

  view.” (See ’204 Patent, 3:33-35: see also id., 3:15-22; Ex. 5, Miller Opening, ¶186;

  Ex. 12, Vallee Tr., 55:2-11). Figures 1-2 show the exterior of the nailer while

  Figure 3 shows the interior of the nailer. (See ’204 Patent, 3:15-22; see also Ex. 12,

  Vallee Tr., 55:14-22). Figures 1 and 2, annotated below, identify exterior portions

  of several relevant components of the nailer by reference number with lead lines3

  pointing to each referenced component. In particular, battery pack supporting

  portion 2C is highlighted in yellow and battery pack 3 is highlighted in green. (Ex.

  6, Miller Rebuttal, ¶¶57-58 (identifying battery pack supporting portion 2C as shown

  below); see also Ex. 10, Vallee Rebuttal, ¶129 (identifying battery pack 3 as shown

  below)).




  3
    “Lead lines are those lines between the reference characters and the details referred
  to. . . . They must originate in the immediate proximity of the reference character
  and extend to the feature indicated.” 37 C.F.R. § 1.84(q).
                                            5
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 10 of 29 PageID #: 2692




                       ’204 Patent, Figures 1 and 2 (Annotated)

         The ’204 Patent only briefly describes the battery pack supporting portion 2C,

   explaining that the battery pack 3 is “attached to the end of handle portion 2B

   through a battery pack supporting portion 2C.” (Ex. 2, ’204 Patent, 3:38-40). Based

   on this description, “[t]he purpose of the [battery pack] supporting portion is to

   support the battery” and “keep it in its position” when attached to the tool. (Ex. 12,

   Vallee Tr., 62:21-22, 64:4; see also Ex. 6, Miller Rebuttal, ¶57). Figures 1 and 2

   above show the exterior portion of the battery pack supporting portion while Figure
                                             6
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 11 of 29 PageID #: 2693




   3 shows its interior portion (highlighted below). (Ex. 2, ’204 Patent, 3:18-19 (“FIG.

   3 is a broken righthand side elevation showing the internal constitution of the same

   electric fastening tool.”)).




                             ’204 Patent, Figure 3 (Annotated)

                 (iii)   Koki Confirmed During Prosecution of the ’204 Patent That the
                         “Battery Pack Supporting Portion” Includes the Widened
                         Structure Designed to Support the Battery Pack

          The term “battery pack supporting portion” was not included in the

   application as filed. Instead, Koki amended the written description and figures

   during prosecution to identify a “battery pack supporting portion 2C.” (See Ex. 4,

   ’204 Prosecution History, KHD001088-90).          Koki was forced to enter these


                                             7
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 12 of 29 PageID #: 2694




   amendments because the Examiner found the claim term “a battery pack supporting

   portion provided on an end of the handle portion” lacked support in the original

   disclosure. (See id., KHD001081-82).

         In responding to and ultimately overcoming the Examiner’s written

   description rejection, Koki relied heavily on the newly added reference numbers 2C

   in Figures 1 through 3 which Koki contended identified the “battery pack supporting

   portion.”   (See id., KHD001090-93).        Based on these newly added reference

   numbers, Koki asserted that “the originally filed disclosure, in particular, FIGS. 1-

   3, clearly support the feature . . . ‘a battery pack supporting portion connected to the

   handle portion.’” (Id., KHD001090; see also id. (“FIGS. 1-3 clearly disclose that a

   battery pack supporting portion is provided between the battery pack 3 and the

   handle portion 2B”); id., KHD001093 (“Further, as illustrated above, the

   configuration of the battery pack supporting portion 2C is clear in light of the

   drawings. As such, Applicants submit that the limitation of ‘battery pack supporting

   portion’ is clear and definite.”)).

         Koki even provided the Patent Office with the annotated version of Figure 3

   shown below identifying the portions of the “battery pack supporting portion”

   visible in Figure 3. (Id., KHD001091-92 (“[T]he shaded area of the annotated FIG. 3

   corresponds to the battery pack supporting portion 2C.”); see also Ex. 12, Vallee Tr.,




                                              8
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 13 of 29 PageID #: 2695




   71:22-72:7). The area shaded by Koki was further highlighted in yellow here for

   clarity.




              Ex. 4, ’204 Prosecution History, KHD001092 (Annotated in Yellow)

          Based on Koki’s identification of the “battery pack supporting portion” in

   Figures 1-3, the Examiner ultimately withdrew the written description rejection

   against the “battery pack supporting portion” claim term.      (See Ex. 4, ’204

   Prosecution History, KHD001104).




                                           9
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 14 of 29 PageID #: 2696




            B.    The F-15 Includes a Widened Structure to Support the Battery
                  Pack
            In contrast to the “T” shaped profile of the embodiment of the ’204 Patent, the

   F-15 has an “O” shaped, or looped, profile as shown below. (Ex. 5, Miller Opening,

   ¶187).




                                 Ex. 6, Miller Rebuttal, ¶60

            The F-15 has a removable battery pack designed to mate with the tool’s

   widened base. (Ex. 6, Miller Rebuttal, ¶62). This widened structure connects to the

   battery pack at multiple points to holding it securely in place. (Id., ¶63). Just as the

   battery pack on the F-15 has a larger profile than the handle, the F-15’s widened

   structure has a correspondingly wider profile designed to mate with the battery pack,

   as shown below. (Id.).

                                              10
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 15 of 29 PageID #: 2697




                               Ex. 6, Miller Rebuttal, ¶63

         Elongated grooves extend along the length of the battery pack supporting

   portion and mate with tongues on the battery pack, thereby creating a sliding tongue

   and groove connection. (Id., ¶ 64 (“[E]longated grooves extend along the length of

   the battery pack supporting portion that mate with tongues on the battery pack

   making for a sliding tongue and groove connection, thereby serving as an attachment

   portion.”); Ex. 12, Vallee Tr., 42:12-14 (“The grooves that are indicated in Mr.

   Miller’s figure are a means to prevent [the battery pack] from falling backwards.”);

   Ex. 11, Vallee Reply, ¶57 (“[T]he battery pack extending portion is connected

   directly to the housing via the grooves identified by Mr. Miller in ¶ 64 of his

   report.”)). Thus, these grooves support the battery.




                                            11
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 16 of 29 PageID #: 2698




                               Ex. 6, Miller Rebuttal, ¶64.

         Finally, an electrical connector within this widened structure is designed to

   mate with a corresponding electrical connector on the battery pack. (See Ex. 12,

   Vallee Tr., 38:12-39:7; Ex. 8, Miller Tr., 182:3-9).

         This widened structure at the base of the handle is unique to battery powered

   tools. (Ex. 6, Miller Rebuttal, ¶60). For example, the pneumatically powered nailer

   shown below on the left (which does not require a battery to operate) lacks this

   structure. (Ex. 6, Miller Rebuttal, ¶¶60-61; Ex. 11, Vallee Reply, ¶62 (disagreeing

   with the relevance, but not the substance, of Mr. Miller’s opinion)).

                                            12
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 17 of 29 PageID #: 2699




                               Ex. 6, Miller Rebuttal, ¶60

   IV.   SUMMARY JUDGMENT OF INVALIDITY FOR LACK OF
         WRITTEN DESCRIPTION OF “THE BATTERY PACK HAVING AN
         EXTENDING PORTION EXTENDING FROM THE HOUSING” IS
         APPROPRIATE
         A.     The ’204 Patent Fails to Describe a “Battery Pack Having an
                Extending Portion Extending from the Housing”
         The asserted claims fail to meet the written description requirement because

   the ’204 Patent fails to provide sufficient information in its original disclosure to

   show that the inventor possessed the invention at the time of the original filing. See

   Ariad, 598 F.3d at 1341; Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916,

   927-28 (Fed. Cir. 2004).

         As explained above, it is undisputed that the asserted claims require the

   following four distinct components:      (1) “a housing,” (2) “a handle portion

   extending from the housing,” (3) “a battery pack supporting portion connected to


                                            13
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 18 of 29 PageID #: 2700




   the handle portion,” and (4) “a battery pack supported by the battery pack supporting

   portion, the battery pack having an extending portion extending from the housing.”

   See supra Section III.A(i). The ’204 Patent fails to provide any description of a

   fastener driving tool that has a battery pack with an “extending portion” that

   “extend[s] from the housing.”

         The ’204 Patent purports to have invented a specific and novel arrangement

   of these four components (in addition to a magazine that holds fasteners) that allows

   the tool to be “compact” and “easily used in a narrow place.” (’204 Patent, 1:58-

   63). As shown in the annotated figure below, “[a] portable fastening tool of this kind

   is constituted by,” inter alia, a “T-shape” design. (Id., 1:18-20; see also Ex. 6, Miller

   Rebuttal, ¶¶57-58 (identifying battery pack supporting portion 2C as shown below);

   Ex. 10, Vallee Rebuttal, ¶129 (identifying battery pack 3 as shown below)).




                                              14
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 19 of 29 PageID #: 2701




                          ’204 Patent, Figures 1-3 (Annotated)

         These figures depict the only embodiment described in the specification, and,

   as explained above, the intrinsic record of the ’204 Patent clearly identifies the entire

   area highlighted in yellow (including both internal and external components) as the

   battery pack supporting portion 2C. See supra Sections III.A(ii)-(iii).

         Importantly, this embodiment depicts the battery pack extending portion

   stretching from the battery pack supporting portion and not the housing. (Id. at

   Figs. 1-2). Thus, there is no written description of a tool that has a “battery pack

   having an extending portion extending from the housing” as required by the

   asserted claims. Atl. Res. Marketing Sys., Inc. v. Troy, 659 F. 3d 1345, 1353 (Fed.

   Cir. 2011) (assertion of insufficient written description is “amenable to summary

   judgment in cases where no reasonable fact finder could return a verdict for the non-

   moving party”) (internal quotation marks and citation omitted).

         B.     Koki’s Arguments Concerning Written Description are Contrary
                to the Intrinsic Record
         In an attempt to save these claims, Koki offers expert testimony that directly

   contradicts the intrinsic record of the ’204 Patent. The intrinsic record, including
                                              15
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 20 of 29 PageID #: 2702




   “the written description, the drawings, and the prosecution history” is “the most

   significant source of the legally operative meaning of a disputed claim term.” See

   Teleflex, Inc. v. Ficosa North Am. Corp., 299 F.3d 1313, 1324-25 (Fed. Cir. 2002).

   In contrast, expert testimony is extrinsic evidence and cannot be used to contradict

   the intrinsic record. Key Pharm. v. Hercon Labs. Corp., 161 F.3d 709, 716 (Fed.

   Cir. 1998) (“[I]f the meaning of a disputed claim term is clear from the intrinsic

   evidence – the written record – that meaning, and no other, must prevail; it cannot

   be altered or superseded by witness testimony or other external sources simply

   because one of the parties wishes it were otherwise.”).

         Despite these clear restrictions, Koki’s expert Dr. Vallee colors the images

   below in a manner that is directly contrary to the intrinsic record.4 Without support,

   Dr. Vallee asserts that two separate and remotely located portions of the device are

   the “housing” (shown in green), with these two portions separated by a “handle

   portion” (shown in blue) which itself contains a “battery pack supporting portion”

   (shown in yellow). (Ex. 10, Vallee Rebuttal, ¶¶129-130).




   4
     Dr. Vallee was also forced to conform to the claim language, which requires that
   the housing, handle portion, battery pack supporting portion, and battery pack be
   separate and distinct components. See supra Section III.A(i).
                                            16
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 21 of 29 PageID #: 2703




                              Ex. 10, Vallee Rebuttal, ¶129

         With this interpretation, Dr. Vallee points to the narrow sliver highlighted in

   green at the bottom of the above image as being the part of the “housing” from which

   the battery pack extends. (Id.). But the specification and prosecution history clearly

   explain that this green sliver is part of the battery pack supporting portion 2C, not

   the housing. See supra Sections III.A(ii)-(iii). Further, nothing in the ’204 Patent

   or its prosecution history suggests that the housing comprises two separately located

   portions.

         Dr. Vallee’s interpretation directly contradicts Koki’s own identification of

   the “battery pack supporting portion” during prosecution of the ’204 Patent. Phillips

   v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005) (en banc) (“[T]he prosecution

   history can often inform the meaning of the claim language by demonstrating how

   the inventor understood the invention and whether the inventor limited the invention

   in the course of prosecution, making the claim scope narrower than it would

   otherwise be.”). As explained above, Koki submitted an annotated version of Figure
                                          17
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 22 of 29 PageID #: 2704




   3 (shown below on the right) that identified the battery pack supporting portion 2C

   with diagonal hatching (highlighted in yellow for clarity here). See supra Section

   III.A(iii); see also Ex. 4, ’204 Prosecution History, KHD001091-92 (“[T]he shaded

   area of the annotated FIG. 3 corresponds to the battery pack supporting portion

   2C.”). Dr. Vallee’s inconsistent identification of the “battery pack supporting

   portion 2C is shown in the image on the left.




                             Ex. 10, Vallee Rebuttal, ¶129 (Left)
                    Ex. 4, ’204 Prosecution History, KHD001092 (Right)

         The green sliver on the left side of the image that Dr. Vallee asserts is part of

   the “housing” as well as part of the blue “handle portion” on the left side of the image

   were identified by Koki during prosecution as being part of the “battery pack

   supporting portion.” Even Dr. Vallee admits that Koki identified the battery pack

   supporting portion during prosecution consistent with the image shown on the right

   above. (Ex. 12, Vallee Tr., 71:6-72:7). Dr. Vallee’s opinion, by his own admission,
                                             18
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 23 of 29 PageID #: 2705




   contradicts the intrinsic record of the ’204 Patent and should be disregarded as a

   matter of law. Wi-Lan, Inc. v. Apple, Inc., 811 F.3d 455, 462 (Fed. Cir. 2016)

   (“Extrinsic evidence may not be used ‘to contradict claim meaning that is

   unambiguous in light of the intrinsic evidence.’”) (quoting Phillips, 415 F.3d at

   1324).

         Dr. Vallee’s opinion regarding the “battery pack supporting portion” also

   contradicts the specification. Dr. Vallee agrees that Figures 1 and 2, which label the

   battery pack supporting portion “2C”, show the “exterior” of the nailer “[a]s opposed

   to any internal components.” (See Ex. 12, Vallee Tr., 55:1-19). Despite this,

   Dr. Vallee asserts, without evidence, that the reference number “2C” in Figure 1

   simply points to the “general location” of the interior battery pack supporting

   portion. (Id., 59:14-15). This is wrong as a matter of law: lead lines “must . . .

   extend to the feature indicated” (37 C.F.R. § 1.84(q)), not to a “general location” of

   a feature. Since Figures 1 and 2 indisputably depict only the exterior of the fastener

   driving tool , reference number 2C “must . . . extend” to an exterior feature of the

   tool. (Ex. 6, Miller Rebuttal, ¶¶57-58). Thus, the battery pack supporting portion

   must include an exterior component. Here again, Dr. Vallee’s opinion directly

   contradicts the intrinsic record and should be disregarded. Wi-Lan, 811 F.3d at 462.

         Koki has failed to provide any evidence of the ’204 Patent having sufficient

   written description for the claim term “the battery pack having a battery pack

                                            19
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 24 of 29 PageID #: 2706




   extending portion extending from the housing,” and thus summary judgment is

   appropriate here because “no reasonable fact finder could return a verdict for the

   non-moving party.” Troy, 659 F. 3d at 1353 (internal quotation marks and citation

   omitted).

   V.    SUMMARY       JUDGMENT   OF   NO    INFRINGEMENT   IS
         APPROPRIATE WHERE KOKI FAILED TO DEMONSTRATE THE
         F-15 HAS A “BATTERY PACK HAVING AN EXTENDING PORTION
         EXTENDING FROM THE HOUSING.”

         A.     There is No Genuine Dispute that the Entire Widened Structure at
                the Base of the F-15’s Handle is a “Battery Pack Supporting
                Portion”
         As explained above (see supra Section III.B), the F-15 includes a widened

   structure at the base of the handle (highlighted below in green). (Ex. 6, Miller

   Rebuttal, ¶63). There is no reasonable dispute that this entire widened structure

   corresponds to the claimed “battery pack supporting portion,” as the entire widened

   structure functions to support the battery pack. (Id.).




                               Ex. 6, Miller Rebuttal, ¶62
                                            20
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 25 of 29 PageID #: 2707




         The “battery pack supporting portion” in the only embodiment of the ’204

   Patent also includes a widened structure at the base of the handle, as shown in the

   annotated images below.5 As explained above, this entire widened structure is

   identified as being the battery pack supporting portion because it supports the

   battery. See also supra Section III.B.




                              Ex. 6, Miller Rebuttal, ¶57

         The similarities between the widened structure on the F-15 and the battery

   pack supporting portion 2C are apparent in the two images below. On the left, the

   widened structure on the F-15 is highlighted in green while the on the right, the

   battery pack supporting portion 2C is highlighted in yellow.




   5
    As explained above in Section IV.B, while Koki disagrees with this identification
   of the “battery pack supporting portion 2C,” Koki’s position is unquestionably
   contrary the clear intrinsic record and should be disregarded.
                                            21
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 26 of 29 PageID #: 2708




                          Ex. 6, Miller Rebuttal, ¶65 (Left)
          Ex. 4, ’204 Prosecution History, KHD001092 (Right) (Annotated)

         Thus, the entire widened structure clearly corresponds to the claimed “battery

   pack supporting portion” while the portion highlighted in yellow in the image on the

   left above corresponds to the claimed “handle portion.” (Ex. 6, Miller Rebuttal,

   ¶65). Most importantly, it is undisputed that the function of the grooves on the

   widened portion of the F-15 is to support the battery pack. See id., ¶64; Ex. 12,

   Vallee Tr., 42:12-14 (“The grooves that are indicated in Mr. Miller’s figure are a

   means to prevent [the battery pack] from falling backwards.”); Ex. 11, Vallee Reply,

   ¶57 (“[T]he battery pack extending portion is connected directly to the housing via

   the grooves identified by Mr. Miller in ¶ 64 of his report.”)). As the experts agree

   that the grooves prevent that battery pack from falling out—i.e. they support the

   battery pack—by definition, the grooves must be part of the battery pack supporting

   portion.


                                           22
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 27 of 29 PageID #: 2709




         Because the battery pack supporting portion on the F-15 separates the battery

   pack and the handle portion, the F-15 lacks a “battery pack having an extending

   portion extending from the housing” as required by each of the asserted claims. (Ex.

   6, Miller Rebuttal, ¶66). Instead, the battery pack extends entirely from the battery

   pack supporting portion, not the housing. Thus, the F-15 does not infringe the

   asserted claims.

         B.     Koki’s Arguments Concerning Infringement are Contrary to the
                Intrinsic Record and Should be Disregarded
         As with its attempt to preserve the validity of the ’204 Patent, Koki and its

   expert present arguments regarding infringement that are directly contrary to the

   clear intrinsic record of the ’204 Patent. As shown below, Dr. Vallee carves up the

   F-15 as he sees fit, identifying the “housing” in blue, the “handle portion” in yellow,

   and the “battery pack supporting portion” in red.




                               Ex. 9, Vallee Opening, ¶79
                                            23
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 28 of 29 PageID #: 2710




         Dr. Vallee misidentifies portions of the battery pack supporting portion (the

   entire widened structure at the bottom of the image) as being both the handle portion

   and the housing in an attempt to find infringement. Dr. Vallee labeled the grooves

   on the widened structure as part of the “housing” while conceding that the function

   of these grooves is to support the battery pack and thus the grooves are necessarily

   part of the “battery pack supporting portion.” See supra Section III.B.

         There is no genuine issue of material fact that the F-15 does not infringe the

   asserted claims.

   VI.   CONCLUSION

         For the foregoing reasons, the Court should grant Defendant’s motion for

   summary judgment of invalidity and no infringement as to all asserted claims of the

   ’204 Patent.



                                                 /s/ Kelly E. Farnan
                                                 Kelly E. Farnan (#4395)
    OF COUNSEL:                                  Richards, Layton & Finger, P.A.
                                                 One Rodney Square
    Robert S. Rigg                               920 North King Street
    David Bernard                                Wilmington, DE 19801
    John K. Burke                                302-651-7700
    Vedder Price P.C.                            farnan@rlf.com
    222 North LaSalle Street
    Chicago, Illinois 60601                      Attorneys for Defendant Kyocera Senco
    312-609-7500                                 Industrial Tools, Inc.

    Dated: June 19, 2020

                                            24
Case 1:18-cv-00313-CFC-CJB Document 146 Filed 06/19/20 Page 29 of 29 PageID #: 2711




   CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION
         The foregoing DEFENDANT’S OPENING BRIEF IN SUPPORT OF

   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF INVALIDITY

   AND NO INFRINGEMENT OF U.S. PATENT NO. 8,118,204 complies with the

   type-volume limitations of Paragraph 12(b) of the Scheduling Order (D.I. 14). The

   text of this brief, including footnotes, was prepared in Times New Roman 14-point.

   According to the word processing system used to prepare it, this brief contains 3,971

   words, excluding the case caption, tables, and signature block. Defendant’s three

   briefs for summary judgment are a combined 9,725 words, excluding the case

   captions, tables, and signature blocks.



                                                       /s/ Kelly E. Farnan
                                                       Kelly E. Farnan (#4395)
   Dated: June 19, 2020                                farnan@rlf.com
